Case: 13-11356      Document: 00512624024         Page: 1    Date Filed: 05/08/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                    No. 13-11356                                     Fifth Circuit

                                  Summary Calendar                                 FILED
                                                                                May 8, 2014
                                                                              Lyle W. Cayce
DIANN IACOBUCCI; DANIEL BURGERS,                                                   Clerk

                                                 Plaintiffs-Appellants
v.

WELLS FARGO BANK, N.A.; U.S. BANK NATIONAL ASSOCIATION, as
Trustee for CitiGroup Mortgage Loan Trust 2006-WFHE4, Asset-Backed
Pass-Through Certificates, Series 2006-WFHE4,

                                                 Defendants-Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:13-CV-1425


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       This appeal arises in the context of a foreclosure that prompted
Plaintiffs-Appellants Iacobucci and Burgers (“Plaintiffs”) to sue Defendants-
Appellees (“Defendants”) in state court. After Defendants removed that suit
to the district court, they filed a Federal Rule of Civil Procedure 12(b)(6) motion
to dismiss, relying principally on the Texas four-year limitations period for



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11356      Document: 00512624024      Page: 2   Date Filed: 05/08/2014



                                    No. 13-11356
constitutional claims of the nature asserted by Plaintiffs under §50(a)(6)(B) of
Article XVI of the Texas Constitution.

      In its carefully crafted Memorandum Opinion and Order of November
13, 2013, the district court patiently reviewed the law applicable to the facts
asserted by Plaintiffs and concluded that their state constitutional claims are
time barred and that they cannot maintain any of their ancillary claims, e.g.,
breach of contract, Texas Debt Collection Act, Texas Deceptive Trade Practices
Act, and fraud and fraudulent misrepresentation. For essentially the same
reasons cogently explained in its Order, the district court’s dismissal of
Plaintiffs’ action is, in all respects,

AFFIRMED.




                                          2